                   STEPHAN E. KYLE (SBN 158075)
               1   KYLE LAW CORPORATION
                   465 California Street, 5th Floor
               2   San Francisco, CA 94104
                   Telephone:     (415) 839-8100
               3   Facsimile:     (415) 839-8189
               4   Attorneys for Plaintiff
                   JASON EVERETT THOMPSON
               5

               6

               7
                                         IN THE UNITED STATES BANKRUPTCY COURT
               8
                                              NORTHERN DISTRICT OF CALIFORNIA
               9
                                                         SANTA ROSA DIVISION
              10

              11   In re:                                             Case No.: 11-13214-AJ
              12   DEAN GREGORY ASIMOS,                               Chapter 7
              13                          Debtor.                     Adv. Case No. 14-01018 CN
              14
                                                                       DECLARATION OF STEPHAN E.
              15                                                       KYLE IN FURTHER SUPPORT OF
                                                                       MOTION FOR SUMMARY
              16                                                       JUDGMENT OF PLAINTIFF JASON
                                                                       EVERETT THOMPSON___________
              17
                   JASON EVERETT THOMPSON,                            Date:     November 4, 2020
              18                                                      Time:     11:00 a.m.
                                          Plaintiff,                  Location: 99 South E Street
              19                                                                Santa Rosa, California
                            v.
              20                                                      Judge:      Hon. Charles Novak
                   DEAN GREGORY ASIMOS,
              21
                                          Defendant.
              22

              23            I, Stephan E. Kyle, hereby declare as follows:
              24
                            1.     I am an attorney at law, duly licensed to practice before, inter alia, the Supreme
              25
                   Court of the State of California, the U.S. Court of Appeals for the Ninth Circuit, and the U.S.
              26
                   District Courts for Northern District of California, Eastern District of California, and Central
   Kyle
   Law
              27
Corporation
              28   District of California. I am a shareholder of the Kyle Law Corporation, located at 465

                                                                       -1-
                                                         IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 86     Filed:   11/22/20    Entered:
                                                           ADV. CASE         11/22/20
                                                                      NO. 14-01018 CN 22:31:00   Page 1 of 3
                   California Street, 5th Floor, San Francisco, California 94104, attorneys for Adversary Plaintiff
               1

               2   Jason Everett Thompson (“Plaintiff” or “Thompson”) in the above-entitled Adversary

               3   Proceeding.
               4
                          2.      The matters set forth in this declaration are true of my own knowledge, except for
               5
                   those matters based on information and belief. If called as a witness, I could and would
               6
                   competently testify thereto.
               7

               8          3.      This Declaration is being submitted in response to the Court’s Order Partially

               9   Granting And Denying Cross-Motions For Summary Judgment dated November 13, 2020 (Adv.
              10
                   D.I. 85) and in further support of the Motion for Summary Judgment filed by Adversary
              11
                   Plaintiff Jason Everett Thompson (Adv. D.I. 73).
              12
                          4.       My firm represented Plaintiff in the First Appeal and filed the Motion for
              13

              14   Attorneys’ Fees on Appeal in the San Francisco Superior Court (the “First Appeal Attorney Fee

              15   Award Motion”) following issuance of the remittitur in the First Appeal.
              16
                          5.       In connection with the First Appeal Attorney Fee Award Motion, I filed a
              17
                   Declaration in Support of Motion for Attorneys’ Fees on Appeal detailing the fees incurred and
              18
                   the associated hourly rates. Attached hereto marked as Exhibit 15 is a true and correct copy of
              19

              20   the Declaration of Stephan E. Kyle In Support of Motion for Attorneys’ Fees on Appeal, filed

              21   April 4, 2017 (“Kyle Attorney Fee Declaration”).
              22
                          6.       A detailed spreadsheet of attorney time incurred by Plaintiff, by date, in
              23
                   connection with the First Appeal was attached as Exhibit F to the Kyle Attorney Fee
              24
                   Declaration.
              25

              26          7.      Based on my review of the attorney time spreadsheet, I have confirmed that
   Kyle
   Law
              27   Plaintiff incurred a total of only 4.1 hours of attorney time in connection with the First Appeal
Corporation
              28
                   prior to the date of Defendant Asimos’ Chapter 7 Discharge on May 19, 2014 (the “Discharge
                                                                      -2-
                                                        IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018      Doc# 86    Filed:   11/22/20    Entered:
                                                          ADV. CASE         11/22/20
                                                                     NO. 14-01018 CN 22:31:00    Page 2 of 3
                   Date”). Specifically, only two (2) time entries were made in connection with the First Appeal
               1

               2   prior to the Discharge Date: (1) 0.80 hours billed by me on May 6, 2014 and (2) 3.3 hours

               3   billed by me on May 15, 2014. The remainder of the billable time in connection with the First
               4
                   Appeal was incurred after the Discharge Date.
               5
                          8.      At the hourly rate of $375.00, as set forth in ¶¶ 21 - 22 of the Kyle Attorney Fee
               6
                   Declaration, a total of $1,537.50 was incurred in connection with the First Appeal prior to the
               7

               8   Discharge Date. The remaining $73,374.00 of the First Appeal Attorney Fee Award was

               9   incurred after the Discharge Date.
              10
                          I declare under penalty of perjury under the laws of the United States of America that
              11
                   the foregoing is true and correct.
              12
                          Executed on November 22, 2020 at San Francisco California.
              13

              14

              15                                         _____________________________
                                                               STEPHAN E. KYLE
              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
   Kyle
   Law
              27
Corporation
              28
                                                                     -3-
                                                       IN RE: DEAN GREGORY ASIMOS
              Case: 14-01018    Doc# 86     Filed:   11/22/20    Entered:
                                                         ADV. CASE         11/22/20
                                                                    NO. 14-01018 CN 22:31:00   Page 3 of 3
